UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4904



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOHN ALBERT BRADLEY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-433)


Submitted:   August 31, 2005                 Decided:   October 6, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Brent Alan Gray, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John   Albert   Bradley   challenges   the    sentence   imposed

against him for possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1) (2000), contending that the district court’s

application of an enhanced base offense level under U.S. Sentencing

Guidelines Manual § 2K2.1(a)(4) (2003), and a two-level enhancement

for an obliterated serial number, USSG § 2K2.1(b)(4), violated the

Sixth Amendment in light of Blakely v. Washington, 542 U.S. 296

(2004).   We affirm.

           Because Bradley preserved his Sixth Amendment claim, our

review is de novo.     See United States v. Mackins, 315 F.3d 399, 405

(4th Cir. 2003).        Bradley had a prior felony conviction for

possession of crack with intent to distribute.          The district court

did not need to make any fact findings about this conviction to

conclude that it was a controlled substance offense.           See United

States v. Collins, 412 F.3d 515, 523 (4th Cir. 2005).          Therefore,

the enhancement of Bradley’s base offense level under § 2K2.1(a)(4)

did not violate the Sixth Amendment.

           Moreover, although Bradley did not expressly admit that

the firearm he possessed had an obliterated serial number, the

sentence he received did not exceed the maximum the court could

have imposed based only on facts Bradley admitted before adjusting

for acceptance of responsibility.      See United States v. Evans, 416

F.3d 298, 300-01 & n.4 (4th Cir. 2005).           Without the two-level


                                  - 2 -
enhancement    for   an   obliterated   serial   number   and   before   any

reduction for acceptance of responsibility, Bradley’s offense level

would have been 20 and his guideline range would have been 70-87

months.     Therefore, Bradley’s 78-month sentence is within the

guideline range that would have applied without the enhancement,

and no Sixth Amendment violation occurred.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -